Ridgewood Renewable Power Robert E. Swanson Chairman December 8, 2008 TO: Ridgewood Electric Power Trust I, Trust III and Trust IV, and the Providence B Fund Shareholders RE: Commencing Sale Process of Providence and Olinda Landfill Methane Powered Renewable Electric Projects Ridgewood Power has very positive news to report to Shareholders of Power Trusts I, III and IV, and the Providence B Fund.We have worked for over 3 years on developing a major expansion for both the Providence Project and the Olinda Project.We have written about these matters numerous times in recent years, but have had to be vague due to sensitive negotiations in progress with various parties. Now, in December 2008, we can announce these developments, as well as our plans to monetize these assets for the respective Fund Shareholders.We are working on a lengthy and detailed letter explaining the various aspects of the complex potential transactions that we are contemplating, and the actions that we have taken leading up to this point.It will be about 10 days before we can have this long letter in final form, so we are sending this relatively brief memo. On December 3, 2008, Rhode Island Gov.
